Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SERIES B PREFERRED
STOCK PURCHASE AGREEMENT


VISTA THERAPEUTICS, INC., a Delaware corporation (the “Company”), and the
investors listed on Exhibit A attached hereto (each a “Purchaser” and together
the “Purchasers”), agree as follows:
 
Section 1.              Sale and Issuance of Series B Preferred Stock.  Subject
to the terms and conditions of this Series B Preferred Stock Purchase Agreement
(the “Agreement”), each Purchaser will purchase at the Closing (as defined
below), and the Company will sell and issue to each Purchaser at the relevant
Closing, that number of shares of the Company’s Series B Preferred Stock set
forth opposite each such Purchasers’ name on Exhibit A attached hereto at the
purchase price set forth opposite each such Purchasers’ name on Exhibit A per
share.  The shares of Series B Preferred Stock issued to the Purchasers pursuant
to this Agreement are hereinafter referred to as the “Stock.”
 
Section 2.              Closing; Delivery.
 
(a)           Closing.  The initial purchase and sale of the Stock will take
place at the offices of Brownstein Hyatt Farber Schreck, LLP, 201 Third Street
NW, Suite 1700, Albuquerque, New Mexico, at 10:00 a.m., local time, on
December __, 2009, or at such other time and place as the Company and the
Purchasers mutually agree (which time and place are designated as the “Initial
Closing”).
 
(b)           Subsequent Closings.  Company may sell up to 4,998 shares of its
Series B Preferred Stock (including those sold in the Initial Closing) in one or
more subsequent closings (each a “Subsequent Closing” and, together with the
Initial Closing, each a “Closing”) on or before December 31, 2010 to such
persons as may be approved by the Board of Directors of the Company, at the same
price and terms as those set forth herein.  Any such additional purchaser so
acquiring shares of the Stock will be considered a “Purchaser” for purposes of
this Agreement, and any shares of Series B Preferred Stock so acquired by such
additional Purchaser will be considered “Stock” for purposes of this Agreement
and all other agreements contemplated hereby.  Each Purchaser at a Subsequent
Closing will execute and deliver a counterpart signature page for each of the
Agreements (defined below) and Exhibit A hereto will be modified to reflect the
Stock purchased at such Subsequent Closing.
 
(c)           Delivery.  At each Closing, the Company will deliver to each
Purchaser a certificate representing the Stock being purchased by such Purchaser
against payment of the purchase price therefore by check payable to the Company
or by wire transfer to the Company’s bank account or, if so indicated on
Exhibit A, by forgiveness of indebtedness of the Company to such Purchaser.
 
Section 3.              Representations and Warranties of the Company.  The
Company represents and warrants to, and covenants for the benefit of, each
Purchaser that, except as set forth in the Disclosure Schedule attached as
Exhibit B, which exceptions will be part of such representations and warranties
and which Disclosure Schedule will be arranged in subsections and
sub-subsections corresponding to the relevant subsections and sub-subsections of
this Section 3:

 
 

--------------------------------------------------------------------------------

 
 
(a)           Organization, Good Standing and Qualifications.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business.  The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.  The Third
Amended and Restated Certificate of Incorporation (the “Certificate”) of the
Company attached as Exhibit C has been filed with the Secretary of State of the
State of Delaware and is unchanged and in full force and effect.
 
(b)           Capitalization.  As of the date of the agreement, the authorized
capital of the Company consists of:
 
(i)           13,100 shares of Preferred Stock, of which 2,000 shares have been
designated as Series A1 Preferred Stock, 1,955 of which are issued and
outstanding immediately prior to the Initial Closing, 6,100 shares have been
designated as Series A2 Preferred Stock, 5,870 of which are issued and
outstanding immediately prior to the Initial Closing, and 5,000 shares have been
designated as Series B Preferred Stock, none of which are issued and outstanding
immediately prior to the Initial Closing.  The rights, privileges and
preferences of the Preferred Stock are as stated in the Certificate.  All of the
outstanding shares of Preferred Stock have been duly authorized and validly
issued and are fully paid and nonassessable.
 
(ii)           50,000 shares of Common Stock, of which 25,495 are issued and
outstanding immediately prior to the Closing.
 
The shares of Common Stock issuable upon conversion of the Stock have been duly
reserved and authorized.  Except as provided in this Section 3(b) and as
otherwise contemplated by this Agreement, and except for the right of President
and Fellows of Harvard College to receive additional shares of Common Stock such
that it holds not less than 4.5% of the Common Stock of the Company on a
“Fully-Diluted Basis” (meaning assuming that all securities of the Company
directly or indirectly convertible into, exchangeable for or exercisable for
Common Stock have been so converted, exchanged or exercised) until the Company
has received at least $3,000,000 in paid-in capital:  (i) no person owns of
record or is known to the Company to own beneficially any equity securities of
the Company; (ii) no subscription, warrant, option, convertible security, or
other right (contingent or other) to purchase or otherwise acquire equity
securities of the Company is authorized or outstanding; and (iii) other than as
provided in the Amended and Restated Investors’ Rights Agreement among the
Company, the holders of the Series A1 Preferred Stock (the “Series A1 Holders”),
the holders of the Series A2 Preferred Stock (the “Series A2 Holders”) and the
Purchasers, substantially in the form attached hereto as Exhibit D (the
“Investors’ Rights Agreement”) there is no commitment by the Company to issue
shares, subscriptions, warrants, options, convertible securities, or other such
rights or to distribute to holders of any of its equity securities any evidence
of indebtedness or assets.  Other than the Investors’ Rights Agreement, the
Company is not a party to or bound by any agreement obligating the Company to
register any of its presently outstanding securities or any of its securities
that may hereafter be issued.

 
 

--------------------------------------------------------------------------------

 

(c)           Subsidiaries.  The Company does not currently own or control,
directly or indirectly, and interest in any other corporation, association, or
other business entity.
 
(d)           Authorization.  All corporate action on the part of the Company,
its officers, directors and shareholders, necessary for the authorization,
execution and delivery of this Agreement, the Investors’ Rights Agreement, the
Amended and Restated First Refusal and Co-Sale Agreement of even date herewith
among the Company, the Series A1 Holders, the Series A2 Holders, the Purchasers
and the holders of the Company’s Common Stock (the “Common Holders”)
substantially in the form attached hereto as Exhibit E (the “Co-Sale Agreement,”
and, together with this Agreement, the Investors’ Rights Agreement, the
“Agreements”) and the performance of all obligations of the Company hereunder
and thereunder, and the authorization, issuance and delivery of the Stock and
the Common Stock issuable upon conversion of the Stock (collectively, the
“Securities”) has been taken, and the Agreements, when executed and delivered by
the Company, will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as limited by:  (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies; or (ii) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities law.
 
(e)           Compliance with Other Instruments.  The Company is not in
violation or default of any provisions of the Certificate or its Bylaws or of
any instrument, judgment, order, writ, decree or contract to which it is a party
or by which it is bound or, to its knowledge, of any provision of federal or
state statute, rule or regulation applicable to the Company.  The execution,
delivery and performance of the Agreements and the consummation of the
transactions contemplated thereby will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, order,
writ, decree or contract or an event which results in the creation of any lien,
charge or encumbrance upon any assets of the Company.
 
(f)           Corporate Documents.  The Company’s Bylaws are in the form made
available to the Purchasers.  The copy of the Company’s minute books made
available to the Purchasers contains minutes of all meetings of directors and
shareholders and all actions by written consent without a meeting by the
directors and shareholders since the date of incorporation and reflects all
actions by the directors (and any committee of directors) and share holders with
respect to all transactions referred to in such minutes accurately in all
material respects.
 
(g)           Valid Issuance of Securities.  The Stock that is being issued to
the Purchasers hereunder, when issued, sold and delivered in accordance with the
terms hereof for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under this Agreement, the Investors’ Rights
Agreement and applicable state and federal securities laws.  Based in part upon
the representations of the Purchasers in this Agreement and subject to the
provisions of Section 3(h), the Stock will be issued in compliance with all
applicable federal and state securities laws.  The Common Stock issuable upon
conversion of the Stock has been duly and validly reserved for issuance, and
upon issuance in accordance with the terms of the Certificate, will be duly and
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Agreement, the
Investors’ Rights Agreement, the Co-Sale Agreement and applicable federal and
state securities laws and will be issued in compliance with all applicable
federal and state securities laws.

 
 

--------------------------------------------------------------------------------

 
 
(h)           Governmental Consents.  No consent, approval, order or
authorization or of registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for filings pursuant to applicable state
“blue sky” laws and the rules thereunder and Regulation D of the Securities Act
of 1933, as amended (the “Securities Act”), which the Company will cause to be
filed promptly after the Closing.
 
(i)           Litigation.  There is no action, suit, proceeding or investigation
pending or, to the best of the Company’s knowledge, currently threatened against
the Company that questions the validity of the Agreements or the right of the
Company to enter into the Agreements, or to consummate the transactions
contemplated thereby, or that might result, either individually or in the
aggregate, in any material adverse change in the assets, business, properties,
prospects or financial condition of the Company, or in any material change in
the current equity ownership of the Company.  The Company is not a party to, or
to the best of the Company’s knowledge, named in any order, writ, injunction,
judgment or decree of any court, government agency or instrumentality.  There is
no action, suit or proceeding by the Company currently pending or that the
Company currently intends to initiate.
 
(j)           Disclosure.  The Company has provided each Purchaser with all the
information that such Purchaser has requested for deciding whether to purchase
the Stock.  Neither this Agreement nor any other written statements or
certificates made or delivered in connection herewith contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading.
 
(k)           Title to Property and Assets; Leases.  Except for (i) liens for
current taxes not yet delinquent, (ii) liens imposed by law and incurred in the
ordinary course of business for obligations not past due to carriers,
warehousemen, laborers, materialmen and the like, (iii) liens in respect of
pledges or deposits under workers’ compensation laws or similar legislation, or
(iv) minor defects in title, none of which, individually or in the aggregate,
materially interferes with the use or ownership of such property, the Company
owns its property and assets free and clear of all mortgages, liens, claims and
encumbrances.  With respect to the property and assets it leases (the “Leased
Property”), the Company or is in compliance with such leases and, to the best of
its knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances, subject to clauses (i)-(iv) of this Section 3(k).
 
(l)            Real Property Holding Corporation.  The Company is not a “United
States real property holding corporation” within the meaning of Internal Revenue
Code section 897(c)(2) and the regulations promulgated thereunder.

 
 

--------------------------------------------------------------------------------

 

(m)           Tax Returns and Payments.  The Company has filed all tax returns
and reports as required by law.  These returns and reports are true and correct
in all material respects.  The Company has paid all taxes and other assessments
due.  There is no pending dispute with any taxing authority relating to any of
such relating to any of such returns and the Company has not received notice of
any proposed liability for any tax to be imposed upon the properties or assets
of the Company.  No deficiencies for any tax are currently assessed against the
Company, and no tax returns of the Company have ever been audited, and, to the
knowledge of the Company, there is no such audit pending or threatened.  There
is no tax lien, whether imposed by any federal, state or local taxing authority,
outstanding against the assets, properties or business of the Company, except
such liens for taxes not yet due and payable as may accrue in the ordinary
course of business and for which the Company has established reasonable reserves
and as would not, in any case, constitute a material adverse change.  For the
purpose of this Agreement, the term “tax” includes all federal, state and local
taxes, including income, franchise, property, sales, withholding, payroll and
employment taxes.
 
(n)           Financial Statements.
 
(i)           The Company has made available to each Purchaser the unaudited
financial statements of the Company (including balance sheet, income statement
and statement of cash flows), as of and for the fiscal year ended December 31,
2008 and as of and for the ten months ended October 31, 2009 (the “Financial
Statements”).  The Financial Statements fairly present the consolidated
financial position of the Company as of the date thereof and the results of its
operations and cash flows for the period ended on the date thereof.  Except as
set forth in the Financial Statements, the Company has no material liabilities,
contingent or otherwise, other than (A) liabilities incurred in the ordinary
course of business subsequent to October 31, 2009, and (B) obligations under
contracts and commitments incurred in the ordinary course of business, which
individually or in the aggregate, are not material to the consolidated financial
condition or consolidated operating results of the Company and the Subsidiary.
 
(ii)           Since October 31, 2009, (A) there has been no material adverse
change to the Company, except for changes in the ordinary course of business
which in the aggregate have not been and are not expected to be materially
adverse, and (B) none of the business, prospects, operations, assets or
liabilities, employee relationships, customer or supplier relationships, results
of operations or financial condition of the Company have been materially
adversely affected by any occurrence or development, individually or in the
aggregate, whether or not insured against.
 
(o)           Intellectual Property.
 
(i)           The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and proprietary rights and processes necessary for the
conduct of its business as currently conducted and currently proposed to be
conducted, without any conflict with, or infringement of, the rights of
others.  There are no outstanding options, licenses or agreements of any kind
relating to the foregoing, nor is the Company bound by or party to any options,
licenses or agreements of any kind with respect to the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes of any other person or entity other than
such licenses or agreements arising from the purchase of “off the shelf” or
standard products.  The Company has no knowledge that it has, nor has it
received any communications alleging that it has, violated or, by conducting its
business, would violate, any of the registered patents, trademarks and
copyrights of any other person or entity.

 
 

--------------------------------------------------------------------------------

 
 
(ii)           No claims have been asserted against the Company, and to the
actual knowledge of the Company there are no claims that are reasonably likely
to be asserted against the Company or that have been asserted against others by
any person challenging the Company’s use or distribution of any trademarks,
trade names, copyrights, works of authorship, trade secrets, software,
technology, know-how or processes utilized by the Company or challenging or
questioning the validity or effectiveness of any patent, license or agreement
relating thereto.  The use of any trademarks, trade names, copyrights, works of
authorship, software, technology, know-how or processes by the Company in its
business does not infringe on the rights of, constitute misappropriation of, or
in any way involve unfair competition with respect to, any proprietary
information or intangible property right of any third person or entity,
including, without limitation, any patent, trade secret, copyright, trademark or
trade name; provided, however, that such representation is made only to the
Company’s actual knowledge with respect to common law trademarks and trade
names, technology, patent or similar intangible property right where
infringement is possible without wrongful taking.
 
(iii)           To the best knowledge of the Company, all designs, drawings,
specifications, source code, object code, documentation, flow charts and
diagrams incorporated in any of the Company’s proprietary rights constitute
original creations of and were written, developed and created solely and
exclusively by employees of the Company, without the assistance of any third
party or entity, were public domain or were created by, or with the assistance
of, third parties who assigned ownership of or licensed their rights to the
Company in valid and enforceable agreements.  The Company has at all times used
commercially reasonable efforts to treat its trade secrets as confidential and
have not disclosed or otherwise dealt with such items in such a manner as to
cause the loss of such trade secrets by release into the public domain.
 
(iv)           All employees of the Company have entered into confidential
information and inventions agreements containing non-competition and
non-solicitation clauses with the Company substantially in the form provided to
the Purchasers and the Company will cause all future employees to enter into
similar agreements.
 
(p)           Transactions with Affiliates.  No director, officer, employee or
stockholder of the Company, or member of the family of any such person, or any
corporation, partnership, trust or other entity in which any such person, or any
member of the family of any such person, has a substantial interest or is an
officer, director, trustee, partner or holder of more than 5% of the outstanding
capital stock thereof, is a party to any transaction with the Company, including
any contract, agreement or other arrangement providing for the employment of,
furnishing of services by rental of real or personal property from or otherwise
requiring payments to any such person or firm, other than an employment
agreement with Spencer Farr (the “Farr Employment Agreement”) and a consulting
agreement with Charles Lieber (the “Lieber Consulting Agreement”), true, correct
and complete copies of which the Company has provided to the Purchasers.

 
 

--------------------------------------------------------------------------------

 
 
(q)           Agreements; Action.
 
(i)           There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
is a party or to its knowledge, by which it is bound which may involve
(A) obligations (contingent or otherwise) of, or payments to, the Company in
excess of $10,000 (other than obligations of, or payments to, the Company
arising from purchase or sale agreements entered into in the ordinary course of
business) or (B) the transfer or license of any patent, copyright, trade secret
or other proprietary right to or from the Company (other than licenses arising
from the purchase of “off the shelf” or other standard products), or
(C) provisions restricting the development, manufacture or distribution of the
Company’s products or services, or (D) indemnification by the Company with
respect to infringements of proprietary rights (other than indemnification
obligations arising from purchase or sale or license agreements entered into in
the ordinary course of business).
 
(ii)           The Company has not (A) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of capital stock, (B) incurred any indebtedness for money borrowed or any other
liabilities (other than with respect to dividend obligations, distributions,
indebtedness and other obligations incurred in the ordinary course of business
or as disclosed in the Financial Statements) individually in excess of $10,000
or, in the case of indebtedness and or liabilities less than $10,000, in excess
of $10,000 in the aggregate.  The Company has not (C) made any loans or advances
to any person, other than ordinary advances for travel expenses, or (D) sold,
exchanged or otherwise disposed of any of its assets rights, other than the sale
of inventory in the ordinary course of business.
 
(iii)           For the purposes of subsections (i) and (ii) above, all
indebtedness, liabilities, agreements, understandings, instruments contracts and
proposed transactions involving the same person or entity (including persons or
entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
 
(iv)           The Company has not engaged in the past three months in any
discussion (A) with any representative of any entity or entities regarding the
consolidation or merger of the Company with or into any such entity or entities,
(B) with person or entity regarding the sale, conveyance or disposition of all
or substantially all of the assets of the Company, or a transaction or series of
related transactions in which more than 50% of the voting power of the Company
is disposed of, or (C) regarding any other form of acquisition, liquidation,
dissolution or winding up of the Company.
 
(r)           Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4, the offer, sale and
issuance of the Stock and the shares of common stock of the Company issued upon
the conversion of the Stock, will be exempt from the registration requirements
of the Securities Act, and will have been registered or qualified (or are exempt
from registration or qualification) under the registration, permit or
qualification requirements  of all applicable state securities laws.  Neither
the Company nor any agent on its behalf has solicited or will solicit any offers
to sell or has offered to sell or will sell or will offer to sell all or any
part of the Securities to any person or persons so as to bring the sale of such
Securities by the Company within the registration provisions of the Securities
Act or any state securities laws.

 
 

--------------------------------------------------------------------------------

 
 
(s)           Environmental and Safety Laws.  The Company is not in violation of
any applicable statue, law or regulation relating to the environment or
occupational health and safety, and to the best of the Company’s knowledge, no
expenditures are or will be required in order for the Company to comply with any
such existing statute, law or regulation.
 
(t)           Employee Benefits.  The Company has no pension, health, profit
sharing, bonus, stock purchase, hospitalization, insurance, severance, workers’
compensation, supplemental unemployment benefits, vacation benefits, disability
benefits, or any other employee pension benefit (as defined in the Employee
Retirement Income Security Act of 1974 (“ERISA”) or otherwise) or welfare
benefit plan or obligation covering any of its officers or employees (“Employee
Plans”) or any informal understanding with respect to the foregoing, except as
have been provided to the Purchasers.  The Company does not maintain and or has
ever maintained or contributed to any Employee Plan subject to Title IV of ERISA
(relating to defined benefit plans).
 
Section 4.             Representations, Warranties and Covenants of the
Purchasers.  Each Purchaser represents and warrants to, and covenants for the
benefit of, the Company and each other Purchaser that, with respect to such
Purchaser only:
 
(a)           Authorization.  This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
(b)           Purchase Entirely for Own Account.  The Purchaser understands that
this Agreement is made by the Company with the Purchaser in reliance upon the
Purchaser’s representation, to the Company herein, which by the Purchaser’s
execution of this Agreement, the Purchaser confirms, that the Securities to be
acquired by the Purchaser will be acquired for investment for the Purchaser’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  The Purchaser has full power and authority to enter into this
Agreement.  The Purchaser has not been formed for the specific purpose of
acquiring the Securities.
 
(c)           Disclosure of Information.  The Purchaser has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Stock with the Company’s management and
has had an opportunity to review the Company’s facilities.  The Purchaser
understands that the Company’s business plan, and any other written information
issued by the Company, were intended to describe the aspects of the Company’s
business that are material.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of each Purchaser’s representations as
expressed herein.  The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Purchaser acknowledges that the
Company has no obligation to register or qualify the Securities for resale,
except as provided in the Investors’ Rights Agreement.  The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company that are outside of such Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy, except as provided in the Investors’ Rights Agreement.
 
(e)           Accredited Investor.  The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act.
 
(f)           Exculpation Among Investors.  The Purchaser is not relying upon
any other Purchaser or any third party, other than the Company and its officers
and directors, in making its investment or decision to invest in the
Company.  No other Purchaser nor the controlling persons, officers, directors,
partners, agents, or employees of any other Purchaser will be liable to the
Purchaser for any such action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the purchase of the Securities.
 
Section 5.              Conditions of the Purchasers’ Investment.  The
obligations of each Purchaser to the Company under this Agreement are subject to
the fulfillment of each of the following conditions at each Closing, unless
otherwise waived:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company in Section 3 are true and correct in all material
respects.
 
(b)           Performance.  The Company has performed and complied with all
covenants, agreements, obligations and conditions contained in the Agreements
that are required to be performed or complied with in all material respects.
 
(c)           Investor’s Rights Agreement.  The Company, the requisite Series A1
Holders, the requisite Series A2 Holders and each Purchaser have executed and
delivered the Investor’s Rights Agreement.

 
 

--------------------------------------------------------------------------------

 

(d)           Co-Sale Agreement.  The Company, the requisite Series A1 Holders,
the requisite Series A2 Holders, each Purchaser and the Common Holders have
executed and delivered the Co-Sale Agreement.
 
(e)           Voting Agreement.  The Company, the requisite Series A1 Holders,
the requisite Series A2 Holders, each Purchaser and the Common Holders have
executed and delivered the Amended and Restated Voting Agreement of even date
herewith among the Company, the Series A1 Holders, the Series A2 Holders, the
Purchasers and the Common Holders substantially in the form attached hereto as
Exhibit F (the “Voting Agreement”).
 
(f)            Certificate.  The Certificate continues to be in full force and
effect as of the Closing Date.
 
(g)           Option Plan.  The Company’s incentive stock option plan has been
amended to allow for the issuance of options to purchase an additional 1,500
shares of the Company’s Common Stock thereunder.
 
(h)           No Material Adverse Change.  The business, properties, assets or
condition (financial or otherwise) of the Company have not been materially
adversely affected since the date of this Agreement, whether by fire, casualty,
act of God or otherwise, and there have been no other changes in the business,
properties, assets, condition (financial or otherwise), management or prospects
of the Company that would have a material adverse change.
 
(i)            Compliance Certificate.  The Company has delivered to the
Purchasers a certificate executed by the Chief Executive Officer of the Company
and dated the date of the Closing, certifying the fulfillment of the conditions
in Sections 5(a), 5(b), 5(f) and 5(h).
 
(j)            Proprietary Information Agreements.  The Company has entered into
proprietary information agreements, containing provisions satisfactory to the
Purchasers with respect to confidentiality, corporate ownership of inventions
and innovations during employment, and noncompetition and non-solicitation of
employees and customers during and after employment, with all employees.
 
(k)           Opinion of Company Counsel.  The Company has delivered to each of
the Purchasers an opinion letter of counsel to the Company, dated the date of
the Initial Closing, reasonably acceptable to the Purchasers, containing the
opinions set forth in attached as Exhibit G and otherwise in form and substance
reasonably acceptable to the Purchasers.
 
Section 6.              Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to each Purchaser under this Agreement are subject to
the fulfillment of each of the following conditions at each Closing, unless
otherwise waived:
 
(a)           Representations and Warranties.  The representations and
warranties of each Purchaser in Section 4 are true and correct in all material
respects.
 
(b)           Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed by the Purchasers have been performed or
complied with in all material respects.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Stock pursuant to this Agreement are obtained and effective as of the Closing.
 
(d)           Investors’ Rights Agreement.  Each Purchaser has executed and
delivered the Investors’ Rights Agreement.
 
(e)           Co-Sale Agreement.  Each Purchaser has executed and delivered the
Co-Sale Agreement.
 
Section 7.              Legends.  The Securities, and any securities issued in
respect of or exchange for the Securities, may bear the following legend and any
other legend required by the Blue Sky laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended:
 
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) IN RELIANCE UPON AN EXEMPTION
FROM REGISTRATION PROVIDED IN THE ACT AND/OR THE RULES PROMULGATED THEREUNDER
AND HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE STATE SECURITIES LAWS OF ANY
RELEVANT JURISDICTION IN WHICH THIS SECURITY HAS BEEN OFFERED AND SOLD PURSUANT
TO AN APPLICABLE EXEMPTION THEREFROM.  THESE SHARES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL (1) THE SHARES
ARE REGISTERED UNDER THE ACT, OR THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
OR OTHER EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED, AND (2) SUCH SALE DOES NOT AFFECT THE ORIGINAL
ISSUANCE AND SALE OF THE SHARES PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY THE ACT, AND/OR THE RULES PROMULGATED THEREUNDER.”
 
Section 8.              Strategic Agreement.  The Company and TEL Venture
Capital, Inc. (“TVC”) will use their best commercially reasonable efforts to
enter into a strategic agreement mutually acceptable to the Company and TVC
within 120 days after the Closing.  Such strategic agreement will make provision
for the issuance by the Company of additional equity, which may be in the form
of a stock grant, option or warrant, to TVC.
 
Section 9.               Miscellaneous.
 
(a)           Survival of Warranties.  Unless otherwise set forth in this
Agreement, the warranties, representations and covenants of the Company and the
Purchasers contained in or made pursuant to this Agreement will survive the
execution and delivery of this Agreement and the Closing.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Indemnification.  The Company on the one hand and each of the
Purchasers on the other (each an “Indemnifying Party”) will indemnify, defend,
and hold harmless the other (an “Indemnified Party”) against and in respect of
any and all claims, demands, losses, costs, expenses, obligations, liabilities,
and damages, including interest, penalties, and reasonable attorneys’ fees, that
such Indemnified Party incurs or suffers, which arise, result from, or relate to
any breach of, or failure by the Indemnifying Party to perform, any of its
representations, warranties, covenants, or agreements in this Agreement or in
any other document furnished by such Indemnifying Party under this
Agreement.  In each such case, the Indemnified Party will notify the
Indemnifying Party of the existence of any claim, demand, or other matter to
which the Indemnifying Party’s indemnification obligations would apply, and will
give the Indemnifying Party a reasonable opportunity to defend the same at its
own expense.  If the claim is one that cannot by its nature be defended solely
by the Indemnifying Party (including without limitation, and federal or state
tax proceeding), then the Indemnified Party will make available all information
and assistance that Indemnifying Party may reasonably request at such
Indemnifying Party’s expense.  If the Indemnifying party, within a reasonable
time, fails to defend, the Indemnified Party will have the right, but not the
obligation, to undertake the defense of, and to compromise or settle the claim
or other matter on behalf, for the account and at the risk and expense of the
Indemnifying Party.  The indemnification obligations of any Indemnifying Party
will be limited to the extent that any Indemnified Party has failed to give
prompt notice of such claim and such delay results in prejudice to the
Indemnifying Party.  No Indemnifying Party will be liable for any settlement of
any proceeding effected without its written consent (which written consent will
not be unreasonably withheld or delayed), but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party will
indemnify the Indemnifying Party from against any loss or liability by reason of
such settlement or judgment.  For the avoidance of doubt, the indemnity
obligations of the Purchasers hereunder are several and not joint.
(c)           Transfer; Successors and Assigns.  The terms and conditions of
this Agreement inure to the benefit of and are binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(d)           Governing Law.  This Agreement is governed by and is to be
construed in accordance with the law of Delaware, without regard to the conflict
of laws principles thereof.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which is an original and all of which taken together
constitute one instrument.  Any party may execute this Agreement by executing
any such counterpart.
 
(f)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(g)           Notices.  Any notice or other communication given under this
Agreement will be in writing and will be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) five days after having been
sent to the relevant party by registered or certified mail, return receipt
requested, postage prepaid, or (iii) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery to the relevant
party, with written verification of receipt, in each case addressed to the party
to be notified at such party’s address as set forth on the signature pages
below, or as subsequently modified by notice to the other parties.

 
 

--------------------------------------------------------------------------------

 
 
(h)           Finder’s Fee.  Each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with the
transactions contemplated by the Agreements.  Each Purchaser will indemnify and
hold harmless the Company from any liability for any commission or compensation
in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which such Purchaser or any of its
officers, employees, or representatives is responsible.  The Company will
indemnify and hold harmless each Purchaser from any liability for any commission
or compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is or is alleged to be
responsible.
 
(i)            Attorney’s Fees.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Agreements, the prevailing party will be entitled to reasonable attorney’s fees
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.
 
(j)            Amendments and Waivers.  Any term of this Agreement may be
amended, either prospectively or retrospectively and any provision hereof may be
waived, with the written consent of the Company and the holders of a majority of
the Stock or the Common Stock issued or issuable upon conversion of the Stock,
as applicable.  Any amendment or waiver effected in accordance with this
Section 9(j) will be binding upon the Purchasers and each transferee of the
Stock or any Securities issuable upon conversion or exercise thereof), each
future holder of all such securities, and the Company.
 
(k)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties will renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of the
agreement will be interpreted as if such provision were so excluded; and
(iii) the balance of the Agreement will be enforceable in accordance with its
terms.
 
(l)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any part under this Agreement, upon any breach or
default of any other party under this Agreement, will impair any such right,
power or remedy of such non-breaching or non-defaulting party nor will it be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
will any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and will
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, will be cumulative and not alternative.

 
 

--------------------------------------------------------------------------------

 

(m)           Entire Agreement.  The Agreements constitute the entire agreement
between the parties hereto pertaining to the subject matter thereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.
 
(n)           Confidentiality.  Except with the prior written permission of the
other parties, or as required by law, each party will at all times keep
confidential and not divulge, furnish or make accessible to anyone any
confidential information, knowledge or data concerning or relating to the
business or financial affairs of the other parties to which such party has been
or will become privy by reason of this Agreement, discussions or negotiations
relating to this Agreement, the performance of its obligations hereunder or the
ownership of Stock purchased hereunder; provided, however, that such
confidential information may be provided by any party to its attorneys,
accountants, partners, members, investors or agents; and provided further than
such confidential information may be provided to potential transferees of the
Stock or Securities issuable upon conversion or exercise thereof, only upon
written consent of the Company (which consent will not be unreasonably
withheld).  Notwithstanding the generality of the foregoing, each of the Company
and the Purchasers may use each other’s names in their respective press
releases, publications materials and websites, subject to the right of the
person or entity whose name is so used to review such materials prior to their
publication.
 
(o)           Expenses.  Each party will bear its own legal and other expenses
with respect to the transactions contemplated by this Agreement, provided that
the Company will pay or promptly reimburse the Purchasers for the reasonable
fees and expenses of a single counsel to one or more of the Purchasers in an
aggregate amount not to exceed $5,000 with respect to the Initial Closing and
$5,000 in the aggregate with respect to all Subsequent Closings.
 
Dated:  December 31, 2009.
 
VISTA THERAPEUTICS, INC.
 
 
By              /s/ Spencer B. Farr                       
                       Spencer B. Farr
                           President
 
Address for Notices:
 
P.O. Box 31458
Santa Fe, New Mexico  87594-1458
Attention:  President
 
 
 
 
/s/ Jack T. Michelson               
Jack T. Michelson
 
Address for Notices:
 
5001 Rio Grande Boulevard, N.W.
Los Ranchos de Albuquerque, New Mexico  87107




 
/s/ Spencer B. Farr                 
     
Spencer B. Farr
     
Address for Notices:
 
5 Gwendolyn Court
Santa Fe, New Mexico 87506


 
 

--------------------------------------------------------------------------------

 
 
Counterpart Signature Page to
Vista Therapeutics, Inc.
Series B Preferred Stock Purchase Agreement


 
This is a counterpart signature page to the Series B Preferred Stock Purchase
Agreement dated December 31, 2009 (the “Purchase Agreement”) between Vista
Therapeutics, Inc. (the “Company”) and the Purchasers named therein.  The
Purchaser whose signature appears below is purchasing the number of shares of
Series B Preferred Stock of the Company indicated below for the aggregate
purchase price shown below at a Subsequent Closing (as defined in the Purchase
Agreement).



 
Dated: May 21, 2010
             
Number of Shares:    167
 
PURCHASER:
         
Aggregate Purchase Price: $50,120.04
 
ACTIVECARE, INC.
                     
By  James Dalton    
             
Its  CEO                    

 
 

--------------------------------------------------------------------------------